 

Exhibit 10.2

 

INVESTOR AGREEMENT

BY AND BETWEEN

MORGAN STANLEY

AND

INVESTOR

DATED AS OF OCTOBER 13, 2008

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS           Page    ARTICLE I DEFINITIONS   Section 1.1   
Definitions    1    ARTICLE II REPRESENTATIONS AND WARRANTIES   Section 2.1   
Representations and Warranties of the Company    4  Section 2.2   
Representations and Warranties of the Investor    5    ARTICLE III BOARD
REPRESENTATION AND VOTING; STANDSTILL PROVISIONS   Section 3.1    Board of
Directors    5  Section 3.2    Voting    6  Section 3.3    Standstill
Restrictions    6  Section 3.4    Standstill Period    8    ARTICLE IV TRANSFER
RESTRICTIONS   Section 4.1    Transfer Restrictions    8    ARTICLE V PREEMPTIVE
RIGHTS   Section 5.1    Preemptive Rights    10  Section 5.2    Notice    10 
Section 5.3    Purchase Mechanism    11  Section 5.4    Cooperation    12 
Section 5.5    Limitation of Rights    12  Section 5.6    Termination of
Preemptive Rights    12    ARTICLE VI [RESERVED]   Section 6.1    [Reserved]   
    ARTICLE VII EFFECTIVENESS AND TERMINATION   Section 7.1    Termination   
12 


--------------------------------------------------------------------------------

ARTICLE VIII CONFIDENTIALITY   Section 8.1    Company Proprietary Information   
12  Section 8.2    Investor Proprietary Information    13    ARTICLE VIII
MISCELLANEOUS   Section 9.1    Successors and Assigns    14  Section 9.2   
Amendments; Waiver    14  Section 9.3    Notices    14  Section 9.4    Governing
Law    15  Section 9.5    Submission to Jurisdiction    15  Section 9.6   
Headings    16  Section 9.7    Entire Agreement    16  Section 9.8   
Severability    16  Section 9.9    Counterparts    16  Section 9.10   
Interpretation    16  Section 9.11    Specific Performance    17  Section 9.12 
  Process Agent    17  Section 9.13    No Third Party Beneficiaries    17 


-ii-

--------------------------------------------------------------------------------

     INVESTOR AGREEMENT (this “Agreement”), by and between Morgan Stanley, a
Delaware corporation (the “Company”) and Mitsubishi UFJ Financial Group, Inc., a
joint stock company organized under the laws of Japan (the “Investor”), dated as
of October 13, 2008.

W I T N E S S E T H:

     WHEREAS, the Company and the Investor have entered into a Securities
Purchase Agreement, dated September 29, 2008 and amended by the First Amendment
to Securities Purchase Agreement, dated as of October 3, 2008, the Second
Amendment to Securities Purchase Agreement, dated as of October 8, 2008 and the
Third Amendment to Securities Purchase Agreement, dated as of October 13, 2008
(such Securities Purchase Agreement, as so amended and as it may be further
amended from time to time, the “Purchase Agreement”), pursuant to which the
Investor purchased and acquired from the Company, and the Company issued and
sold to the Investor, (i) shares of a newly created series of preferred stock
designated the Series B Non-Cumulative Non-Voting Perpetual Convertible
Preferred Stock, par value $.01 per share of the Company (the “Series B
Preferred Stock”), which is convertible into shares of Common Stock, par value
$.01 per share of the Company (the “Common Stock”), and (ii) shares of a newly
created series of preferred stock designated the 10% Series C Non-Cumulative
Non-Voting Perpetual Preferred Stock, par value $.01 per share of the Company
(such 10% Series C Non-Cumulative Non-Voting Perpetual Preferred Stock, together
with Series B Preferred Stock, “Preferred Stock”).

     NOW, THEREFORE, in consideration of the premises and of the respective
representations, warranties, covenants and conditions contained herein, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

     Section 1.1 Definitions. In addition to other terms defined elsewhere in
this Agreement, as used in this Agreement, the following terms shall have the
meanings ascribed to them below:

     “Affiliate" or "affiliate" means, with respect to a specified Person, any
other Person that directly or indirectly controls, is controlled by, or is under
common control with, the specified Person (as used in this definition, the term
"control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise).

     “Agreement” shall have the meaning assigned in the preamble hereto.

     “Beneficially Own” shall mean, with respect to any securities, having
“beneficial ownership” of such securities for purposes of Rule 13d-3 or 13d-5
under the Exchange Act as in effect on the date hereof, and “Beneficial
Ownership” shall have the corresponding meaning.

     “Board” shall mean the Board of Directors the Company.

--------------------------------------------------------------------------------

     “Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday in New York City, or any other day on which commercial banks in New York
City are authorized or required by law or government decree to close.

     “Closing” shall have the meaning assigned in the Purchase Agreement.

     “Closing Date” shall have the meaning assigned in the Purchase Agreement.

     “Common Stock” shall have the meaning assigned in the recitals hereto.

     “Company” shall have the meaning assigned in the preamble hereto.

     “Company Proprietary Information” shall have the meaning set forth in
Section 8.1.

     “Controlled Affiliate” means any Affiliate of the specified Person that is,
directly or indirectly, controlled (as defined in the definition of “Affiliate”)
by the specified Person.

     “Covered Securities” shall mean Common Stock and any securities convertible
into or exercisable or exchangeable for Common Stock that are not Excluded
Securities.

     “Designated Securities” shall have the meaning assigned in Section 5.2(a).

     “Director” shall mean any member of the Board.

     “Economic Interest Percentage” of the Investor in the Company shall mean,
calculated at any particular point in time, the ratio, expressed as a
percentage, of (x) the aggregate number of shares of Common Stock Beneficially
Owned by the Investor at the relevant time (for purposes of this definition,
treating the Series B Preferred Stock as fully converted into the underlying
Common Stock) to (y) the total number of shares of Common Stock outstanding at
the relevant time, on a Fully Diluted Basis.

     “Exchange Act” shall mean the Securities Exchange Act of 1934, or any
successor federal statute, and the rules and regulations promulgated thereunder,
all as amended, and as the same may be in effect from time to time.

     “Excluded Securities” shall mean any securities that are (i) issued by the
Company pursuant to any employment contract, employee or benefit plan, stock
purchase plan, stock ownership plan, stock option or equity compensation plan or
other similar plan whereby stock is being issued or offered to a trust, other
entity or otherwise, to or for the benefit of any employees, potential
employees, officers or directors of the Company, (ii) issued by the Company in
connection with a business combination or other merger, acquisition or
disposition transaction, (iii) issued with reference to the common stock of a
subsidiary (e.g., a carve-out transaction), (iv) issued in connection with a
dividend investment or stockholder purchase plan or (v) issued upon the
conversion, exchange or exercise of any security or right or purchase obligation
outstanding as of the date hereof in accordance with its terms as such terms
exist as of the date hereof.

-2-

--------------------------------------------------------------------------------

     “Fully Diluted Basis” shall mean based on the total number of shares of the
relevant class of stock or type of equity interest that would be outstanding on
the relevant date assuming the exercise of all options, warrants and other
rights or obligations (including purchase contracts) to acquire such relevant
class of stock or type of equity interest (without regard to exercisability,
vesting or similar provisions and restrictions thereof) and the conversion or
exchange of all securities convertible into or exchangeable for stock or equity
interest (without regard to exercisability, vesting or similar provisions and
restrictions thereof).

     “Governmental Entity” shall have the meaning assigned in the Purchase
Agreement.

     “Hedge” shall mean, in respect of the Common Stock, to enter into any swap
or any other agreement, transaction or series of transactions that hedges or
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of such Common Stock, whether any such transaction, swap or series
of transactions is to be settled by delivery of securities, in cash or
otherwise.

     “Investor” shall have the meaning assigned in the preamble hereto. 

     “Investor Director” shall have the meaning assigned in Section 3.1(a).

     “Investor Nominee” shall have the meaning assigned in Section 3.1(a).

     “Investor Percentage Interest” shall mean, as of any date, the percentage
equal to (i) the aggregate number of shares of Common Stock Beneficially Owned
by the Investor (treating the convertible securities of the Company that are
Beneficially Owned by the Investor or its Affiliates as fully converted into the
underlying Common Stock) divided by (ii) the total number of outstanding Shares
of Common Stock after giving effect to the issuance to the Investor of all
shares described in clause (i).

     “Investor Proprietary Information” shall have the meaning set forth in
Section 8.2.

     “Investor Rights Termination Event” shall be deemed to have occurred if, at
the close of any Business Day following the Closing Date, the Investor’s
Economic Interest Percentage is less than 10%.

     “Nominee Disclosure Information” shall have the meaning assigned in Section
3.1(b).

     “Notice Date” shall have the meaning assigned in Section 3.1(a).

     “Observer” shall have the meaning assigned in Section 3.1(d).

     “Person” shall mean a legal person, including any individual, corporation,
company, partnership, joint venture, association, joint-stock company, trust,
limited liability company or unincorporated association or any other entity or
organization, including a government or any agency or political subdivision
thereof, or any other entity of whatever nature.

-3-

--------------------------------------------------------------------------------

     “Preferred Stock” shall have the meaning assigned in the recitals hereto.

     “Private Placement” shall have the meaning set forth in Section 5.2(b).

     “Process Agent” shall have the meaning set forth in Section 9.12.

     “Purchase Agreement” shall have the meaning assigned in the recitals
hereto.

     “Qualified Offering” shall mean a public or nonpublic offering of Covered
Securities for cash, and, for the avoidance of doubt, shall include all Covered
Securities issued in respect of such offering pursuant to the exercise of
preemptive rights.

     “Registration Rights Agreement” shall mean the Registration Rights
Agreement, dated as of October 13, 2008, executed and delivered between the
Company and the Investor concurrently with the execution and delivery of this
Agreement.

     “Related Agreements” shall mean the Purchase Agreement and Registration
Rights Agreement.

     “SEC” shall mean the U.S. Securities and Exchange Commission.

     “Securities” means shares of Common Stock and Preferred Stock.

     “Securities Act” shall mean the U.S. Securities Act of 1933, and any
similar or successor federal statute, and the rules and regulations promulgated
thereunder, all as amended, and as the same may be in effect from time to time.

     “Subsidiary” means, with respect to any Person, any other Person more than
fifty percent (50%) of the shares of the voting stock or other voting interests
of which are owned or controlled, or the ability to select or elect more than
fifty percent (50%) of the directors or similar managers is held, directly or
indirectly, by such first Person or one or more of its Subsidiaries or by such
first Person and one or more of its Subsidiaries. A Subsidiary that is directly
or indirectly wholly owned by another Person except for directors’ qualifying
shares shall be deemed wholly owned for the purposes of this Agreement.

     ARTICLE II
REPRESENTATIONS AND WARRANTIES

     Section 2.1   Representations and Warranties of the Company. The Company
represents and warrants to the Investor as of the date hereof as follows:

     (a)   The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, and has
all requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.

-4-

--------------------------------------------------------------------------------

     (b)   This Agreement and all transactions and obligations contemplated
hereby have been duly and validly authorized by all necessary action on the part
of the Company.

     (c)   This Agreement has been duly executed and delivered by the Company
and, assuming due authorization and valid execution and delivery by the
Investor, is a valid and legally binding obligation of the Company, enforceable
against it in accordance with its terms subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights.

     Section 2.2   Representations and Warranties of the Investor. The Investor
represents and warrants to the Company as of the date hereof as follows:

     (a)   The Investor has been duly incorporated and is validly existing and
in good standing under the laws of the jurisdiction of its organization and has
all requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.

     (b)   This Agreement and all transactions and obligations contemplated
hereby have been duly and validly authorized by all necessary action on the part
of the Investor.

     (c)   This Agreement has been duly executed and delivered by the Investor
and, assuming due authorization and valid execution and delivery by the Company,
is a valid and legally binding obligation of the Investor, enforceable against
it in accordance with its terms subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights.

ARTICLE III
BOARD REPRESENTATION AND VOTING; STANDSTILL PROVISIONS

     Section 3.1   Board of Directors. (a) Until an Investor Rights Termination
Event, the Company shall take all lawful action to cause one of the Investor’s
senior officers or directors designees to be a member of the Board. At the later
of the Closing or the tenth Business Day following the Notice Date, (i) the
number of directors on the Board shall be increased by one and (ii) the Board
will elect to the Board a senior officer or director of the Investor to be
designated by the Investor in writing to the Company (the “Investor Nominee”)
who satisfies any applicable regulatory requirements applicable to directors or
director nominees to the Board (the date of the receipt of such writing relating
to such reasonably acceptable Investor Nominee, the “Notice Date”, and such
Investor Nominee elected to the Board, the “Investor Director”). For purposes of
this Section 3.1, Investor shall mean Mitsubishi UFJ Financial Group, Inc.,
notwithstanding any Transfer to a Controlled Affiliate.

     (b)   Until an Investor Rights Termination Event, at any annual or special
meeting of shareholders of the Company at which Directors are to be elected (and
at which the seat held by the Investor Director is subject to election), the
Company shall, provided the Investor shall have complied with the immediately
succeeding sentence of this paragraph (b), renominate the Investor Director, or
nominate another Investor Nominee designated by the Investor in writing to be
elected to the Board, and shall use its best efforts to cause such person to be
elected to such position. The Investor shall notify the Company of its proposed
nominee to

-5-

--------------------------------------------------------------------------------

the Board, in writing, no later than the latest date on which stockholders of
the Company may make nominations to the Board in accordance with the bylaws of
the Company, together with all information concerning such nominee reasonably
requested by the Company, so that the Company can comply with applicable
disclosure rules (the “Nominee Disclosure Information”); provided that in the
event the Investor fails to provide any such notice, the Investor Nominee shall
be the person then serving as the Investor Director as long as the Investor
provides the Nominee Disclosure Information to the Company promptly upon request
by the Company.

     (c)   In the event of the death, disability, resignation or removal of the
Investor Director, the Board will promptly elect to the Board an Investor
Nominee to fill the resulting vacancy, which such individual shall then be
deemed an Investor Director for all purposes hereunder.

     (d)   Until an Investor Rights Termination Event, the Company shall permit
one senior officer or director of the Investor designated by the Investor in
writing to the Company (the “Observer”) to attend each physical and telephonic
meeting of the Board as an observer, and shall cause the Observer to be
furnished with all information generally provided to the Board. Notwithstanding
the foregoing, the Observer shall not participate in any meeting or receive any
materials (1) if the Investor Director has recused himself or herself because he
or she is reasonably likely to have a conflict of interest with respect to the
subject matter of the meeting or any portion of the meeting or (2) to the extent
but only to the extent that the Observer’s attendance or receipt of such
materials is, in the opinion of the Company’s counsel, reasonably likely to
adversely affect the existence of legal privilege. Such Observer shall not be
entitled to vote at any Board meeting or receive any compensation or
reimbursement of expenses from the Company for services as an observer, and
shall not participate in executive sessions of the Board. In the event of the
death, disability, resignation or removal of the Observer, the Investor will
promptly designate another senior officer or director of the Investor to serve
as the Observer.

     (e)   All obligations of the Company pursuant to this Section 3.1 shall
terminate, and the Investor shall cause the Investor Director to resign from the
Board, immediately upon the occurrence of an Investor Rights Termination Event.

     Section 3.2   Voting. The Investor agrees to cause each share of Common
Stock Beneficially Owned by it that is entitled to vote in any election for
Directors to be present in person or represented by proxy at all meetings of
stockholders of the Company, so that all such shares shall be counted as present
for determining the presence of a quorum at such meetings. The provisions of
this Section 3.2 shall not apply at any time that the Company is not in
compliance with its obligations under Section 3.1 or following the occurrence of
an Investor Rights Termination Event.

     Section 3.3   Standstill Restrictions. During the Standstill Period (as
defined in Section 3.4), the Investor shall not, and shall not permit any of its
Affiliates to, without the prior written consent of the Company:

(i)   acquire, agree to acquire or make any public proposal to acquire, directly
or indirectly, Beneficial Ownership of any voting securities or assets of the
Company or its Subsidiaries, except (A) the acquisition of securities or

-6-

--------------------------------------------------------------------------------

assets by the Investor or any of its wholly owned Subsidiaries from the Investor
or any such Subsidiary, (B) Beneficial Ownership resulting from the acquisition
of interests in any unrelated Person that has Beneficial Ownership of shares of
Common Stock, provided, in the case of this clause (B) that (1) the acquisition
of Beneficial Ownership of Common Stock was not the primary purpose of the
acquisition of interests in such unrelated Person, (2) the Investor or the
relevant Affiliate divests, or causes the unrelated Person to divest, any such
shares of Common Stock reasonably promptly in a commercially reasonable manner,
and (3) any such shares of Common Stock shall not be counted in any calculation
of the Investor’s Economic Interest Percentage, (C) pursuant to the exercise of
Preemptive Rights pursuant to Article V, or, prior to the time Investor first
takes an action described in Section 5.6(ii), purchases of Common Stock in the
open market that do not result in Investor’s Economic Interest Percentage being
greater than 20%, or (D) on behalf of customers in the ordinary course of their
respective financial services businesses;

(ii) deposit any shares of Common Stock in a voting trust or similar arrangement
or subject any shares of Common Stock to any voting agreement, pooling
arrangement or similar arrangement, or grant any proxy with respect to any
shares of Common Stock;

(iii) publicly propose to enter into, directly or indirectly, any merger or
other business combination or similar transaction with, or change in control
transaction involving, the Company or its Subsidiaries;

(iv) make, or in any way join in, directly or indirectly, any “solicitation” of
“proxies” (as such terms are used in the proxy rules of the SEC) to vote any
securities of the Company or its Subsidiaries;

(v) call, or seek to call, a meeting of the shareholders of the Company or
initiate any shareholder proposal for action by shareholders of the Company;

(vi) seek a release of the restrictions contained in this Section 3.3, in any
manner that would require public disclosure thereof;

(vii) form, join or in any way participate in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) that, with respect to any securities of
the Company or its Subsidiaries, would be required under Section 13(d) of the
Exchange Act and the rules and regulations thereunder to file a Statement on
Schedule 13D with the SEC as a “person” (within the meaning of Section 13(d)(3)
of the Exchange Act); or

(viii) publicly disclose any plan or proposal with respect to the foregoing.

The provisions of this Section 3.3 shall not apply at any time that the Company
is not in compliance with its obligations under Section 3.1.

-7-

--------------------------------------------------------------------------------

     Section 3.4   Standstill Period. “Standstill Period” shall mean the period
from the date hereof until the earlier of (i) the fifth anniversary of the
Closing Date, and (ii) the occurrence of an Investor Rights Termination Event.
In addition the Standstill Period shall be suspended, and the restrictions of
Section 3.3 shall not apply, upon the failure of any Investor Nominee to be
elected to the Board within 60 calendar days following any annual or special
meeting of shareholders of the Company at which an Investor Nominee stood for
election but was nevertheless not elected, provided that the Standstill Period
shall resume and the restrictions of Section 3.3 shall apply, from and after the
date that such Investor Nominee (or an alternate designated by the Investor) is
elected or appointed to the Board.

ARTICLE IV
TRANSFER RESTRICTIONS

     Section 4.1   Transfer Restrictions. (a) The Investor shall not offer,
sell, pledge or otherwise transfer (“Transfer”) any of the Securities or Hedge
its direct or indirect exposure to the Common Stock (including the Common Stock
issuable upon conversion of the Series B Preferred Stock) prior to the first
anniversary of the Closing Date; provided that, notwithstanding the foregoing,
following (i) a notice of a Make-Whole Acquisition pursuant to Section
10(c)(iii) of the Certificate of Designations for the Series B Preferred Stock
or (ii) a notice of a Fundamental Change pursuant to Section 10(g)(iii) of the
Certificate of Designations for the Series B Preferred Stock, the Investor may
Transfer any of the Series B Preferred Stock. On or after the first anniversary
of the Closing Date until the third anniversary of the Closing Date, the
Investor shall not, within any period of three months, offer, sell, pledge or
otherwise transfer Securities or Hedge its direct or indirect exposure to Common
Stock (including the Common Stock issuable upon conversion of the Series B
Preferred Stock), in one transaction or a series of transactions involving
Securities, having an aggregate value exceeding $2.5 billion, in each case,
other than (i) to a Controlled Affiliate that agrees to be bound by the
provisions of this Agreement as if it were the Investor hereunder, (ii) as may
be required by order or decree of any Governmental Entity having jurisdiction
over the Investor or in the reasonable discretion of the Investor to comply with
any applicable statute, rule or regulation, or (iii) following a notice of a
Make-Whole Acquisition pursuant to Section 10(c)(iii) of the Certificate of
Designations for the Series B Preferred Stock or a notice of a Fundamental
Change pursuant to Section 10(g)(iii) of the Certificate of Designations for the
Series B Preferred Stock. In the event that prior to the third anniversary of
the Closing Date, any Person who was a transferee pursuant to clause (i) of the
preceding sentence ceases to be a Controlled Affiliate of Investor, then any
prior Transfer to such Person pursuant to clause (i) shall become null and void
and ownership and title to any such securities so Transferred shall revert to
Investor. The Investor shall immediately notify the Company if it engages in any
of the transactions referred to in this Section 4.1.

     (b)   At any time during which Investor is permitted to Transfer any
Securities Investor shall not, without prior approval of the Board, knowingly
Transfer such Securities to any one Person (or group of related Persons) if such
Transfer would result in such Person (or group of related Persons) Beneficially
Owning in excess of 5% the then-outstanding shares of Common Stock. The
foregoing shall not apply to Transfers (i) consisting only of block trades
executed at prevailing market prices obtainable at the time of such transfer
through brokers in transactions on the NYSE, provided that the transferor does
not know or have reason to believe that such Transfer would result in such
Person (or group of related Persons) Beneficially Owning

-8-

--------------------------------------------------------------------------------

in excess of 5% of the then-outstanding shares of Common Stock, or (ii) effected
through widely distributed public offerings.

     (c)   The Investor’s rights under this Agreement will not be transferable
to any transferee of any shares of Common Stock or Preferred Stock, other than a
transferee that is and remains a wholly owned Subsidiary of the Investor (and
has entered into an agreement with the Company as set forth in Section 4.1(a)).

     (d)   Any certificates for Securities issued pursuant to the Purchase
Agreement or issued upon conversion of Securities or issued in respect of any
transfer of Securities shall bear a legend or legends (and appropriate
comparable notations or other arrangements will be made with respect to any
uncertificated shares) referencing restrictions on transfer of such shares under
the Securities Act and under this Agreement; provided, that the holder of any
certificate(s) bearing any such legend (or any uncertificated shares subject to
such notations or arrangements) shall be entitled to receive from the Company
new certificates for a like number of Securities not bearing such legend (or the
elimination or termination of such notations or arrangements) upon the request
of such holder and upon (x) such time as such restriction is no longer
applicable, and (y) delivery of an opinion of counsel to such holder, which
opinion is reasonably satisfactory in form and substance to the Company and its
counsel, that the restriction referenced in such legend (or such notations or
arrangements) is no longer required in order to ensure compliance with the
Securities Act.

     (e)   Nothing in this Section 4.1 (other than Section 4.1(b)) shall
restrict Investor from Transferring, and the Investor is hereby permitted to
Transfer, any Securities in order to reduce the number of Securities owned by it
below 24% of “a class of voting stock” of the Company, as calculated for
purposes of the Bank Holding Company Act of 1956, as amended (the “BHCA”). If at
any time the Company reduces the number of shares of its Common Stock
outstanding, it shall use reasonable best efforts to notify the Investor
promptly if the Investor would own a number of Securities exceeding 24% of “a
class of voting stock” of the Company, as calculated for purposes of the BHCA.
For purposes of such calculation, the Company shall be permitted to rely on the
number of shares of Common Stock reported as Beneficially Owned by the Investor
in its most recent Schedule 13D filing with the U.S. Securities and Exchange
Commission.

     (f)   If at any time the number of shares of Common Stock owned by the
Investor and its Affiliates exceeds the Ownership Limit (as such term is defined
in the Certificate of Designations governing the Series B Preferred Stock ) as a
result of any repurchase of Common Stock by the Company or any other action or
transaction undertaken by the Company, then notwithstanding any contrary
provision of this Section 4.1 (other than Section 4.1(b)), the Investor shall be
permitted to Transfer shares of Common Stock in order to reduce the number of
shares of Common Stock owned by it to a number that is less than the Ownership
Limit, but 99% or more of the Ownership Limit.

-9-

--------------------------------------------------------------------------------

ARTICLE V
PREEMPTIVE RIGHTS

     Section 5.1   Preemptive Rights. (a) If the Company offers to sell Covered
Securities in a Qualified Offering, the Investor shall be afforded the
opportunity to acquire from the Company, for the same price and on the same
terms as such Covered Securities are offered, in the aggregate up to the amount
of Covered Securities required to enable it to maintain its then-current
Investor Percentage Interest, but only to the extent that its Economic Interest
Percentage does not as a consequence exceed 20%. This Section 5.1 shall not
apply to any Qualified Offering the gross proceeds of which, together with the
aggregate gross proceeds of any other Qualified Offering of Covered Securities
after the date hereof, do not exceed $500,000,000.

     Section 5.2   Notice. (a) In the event the Company intends to make a
Qualified Offering of Covered Securities that is an underwritten public offering
or a private offering made to Qualified Institutional Buyers (as such term is
defined in Rule 144A under the Securities Act) for resale pursuant to Rule 144A
under the Securities Act, the Company shall give the Investor written notice of
its intention (including, in the case of a registered public offering and to the
extent possible, a copy of the prospectus included in the registration statement
filed in respect of such offering), describing, to the extent then known, the
anticipated amount of securities, price and other material terms upon which the
Company proposes to offer the same. The Investor shall have 24 hours (which
shall not include any hours during any day that is not a Business Day) from the
date and time of receipt of any such notice to notify the Company in writing
that it intends to exercise such preemptive purchase rights and as to the amount
of Covered Securities the Investor desires to purchase, up to the maximum amount
calculated pursuant to Section 5.1 (the “Designated Securities”). Such notice
shall constitute a non-binding indication of interest of Investor to purchase
the Designated Securities so specified at the range of prices and other terms
set forth in the Company’s notice to it. The failure to respond during such
24-hour period shall constitute a waiver of preemptive rights in respect of such
offering. To the extent the Company shall give the Investor notice of any such
offer prior to the public announcement thereof, the Investor shall agree to
confidentiality and restriction on trading terms reasonably acceptable to the
Company. The failure of the Investor to agree to such terms within 24 hours
(which shall not include any hours during any day that is not a Business Day)
after the date and time of receipt of the Company’s notice as described in this
clause shall constitute a waiver of the Investor’s preemptive rights in respect
of such offering.

     (b)   If the Company proposes to make a Qualified Offering of Covered
Securities that is not an underwritten public offering or Rule 144A offering (a
“Private Placement”), the Company shall give the Investor written notice of its
intention, describing, to the extent then known, the anticipated amount of
securities, price and other material terms upon which the Company proposes to
offer the same. The Investor shall have 48 hours (which shall not include any
hours during any day that is not a Business Day) from the date and time of
receipt of the notice required by the immediately preceding sentence to notify
the Company in writing that it intends to exercise such preemptive purchase
rights and as to the amount of Designated Securities the Investor desires to
purchase, up to the maximum amount calculated pursuant to Section 5.1. Such
notice shall constitute a non-binding indication of interest of Investor to
purchase the amount of Designated Securities so specified (or a proportionately
lesser amount if the amount of Covered Securities to be offered in such Private
Placement is

-10-

--------------------------------------------------------------------------------

subsequently reduced) upon the price and other terms set forth in the Company’s
notice to it. The failure of the Investor to respond during the 48-hour period
(which shall not include any hours during any day that is not a Business Day)
referred to in the second preceding sentence shall constitute a waiver of the
preemptive rights in respect of such offering. To the extent the Company shall
give the Investor notice of any such offer prior to the public announcement
thereof, the Investor shall agree to confidentiality and restriction on trading
terms reasonably acceptable to the Company. The failure of the Investor to agree
to such terms within 48 hours (which shall not include any hours during any day
that is not a Business Day) after the date and time of receipt of the Company’s
notice as described in this clause shall constitute a waiver of the Investor’s
preemptive rights in respect of such offering.

     Section 5.3   Purchase Mechanism. (a) If the Investor exercises its
preemptive purchase rights provided in Section 5.2(a), the Company shall offer
the Investor, if such underwritten public offering or Rule 144A offering is
consummated, the Designated Securities (as adjusted to reflect the actual size
of such offering when priced) at the same price as the Covered Securities are
offered to the investors in such offering and shall provide written notice of
such price to the Investor as soon as practicable prior to such consummation.
Contemporaneously with the execution of any underwriting agreement or purchase
agreement entered into between the Company and the underwriters or initial
purchasers of such underwritten public offering or Rule 144A offering, the
Investor shall, if it continues to wish to exercise its preemptive rights with
respect to such offering, enter into an instrument in form and substance
reasonably satisfactory to the Company acknowledging the Investor’s binding
obligation to purchase the Designated Securities to be acquired by it and
containing representations, warranties and agreements of the Investor that are
customary in private placement transactions and, in any event, no less favorable
to the Investor than any underwriting or purchase agreement entered into by the
Company in connection with such offering, and the failure to enter into such an
instrument at or prior to such time shall constitute a waiver of preemptive
rights in respect of such offering. Any offers and sales pursuant to this
Article V in the context of a registered public offering shall be also
conditioned on reasonably acceptable representations and warranties of the
Investor regarding its status as the type of offeree to whom a private sale can
be made concurrently with a registered offering in compliance with applicable
securities laws.

     (b)   If the Investor exercises its preemptive rights provided in Section
5.2(b), the closing of the purchase of the Covered Securities with respect to
which such right has been exercised shall be conditioned on the consummation of
the Private Placement giving rise to such preemptive purchase rights and shall
take place simultaneously with the closing of the Private Placement or on such
other date as the Company and the Investor shall agree in writing; provided that
the actual amount of Covered Securities to be sold to the Investor pursuant to
its exercise of preemptive rights hereunder shall be reduced if the aggregate
amount of Covered Securities sold in the Private Placement is reduced and, at
the option of the Investor (to be exercised by delivery of written notice to the
Company within five business days of receipt of notice of such increase), shall
be increased if such aggregate amount of Covered Securities sold in the Private
Placement is increased. In connection with its purchase of Designated
Securities, Investor shall, if it continues to wish to exercise its preemptive
rights with respect to such offering, execute an agreement containing
representations, warranties and agreements of Investor that are

-11-

--------------------------------------------------------------------------------

substantially similar in all material respects to the agreements executed by
other purchasers in such Private Placement.

     Section 5.4   Cooperation. The Company and the Investor shall cooperate in
good faith to facilitate the exercise of the Investor’s preemptive rights
hereunder, including securing any required approvals or consents, in a manner
that does not jeopardize the timing, marketing, pricing or execution of any
offering of the Company’s securities. In the event that within 60 days of the
date hereof the Company proposes to offer or sell securities in a single
transaction or series of transactions for aggregate proceeds in excess of
$500,000,000, the Company shall consult with Investor concerning such
transaction or transactions prior to undertaking such transaction.

     Section 5.5   Limitation of Rights. Notwithstanding the above, nothing set
forth in this Article V shall confer upon the Investor the right to purchase any
securities of the Company other than Designated Securities.

     Section 5.6   Termination of Preemptive Rights. Anything to the contrary in
this Article V notwithstanding, the preemptive right to purchase Covered
Securities granted by this Article V shall not be available for any offering
that commences at any time after the earlier of (i) the 30-month anniversary of
the Closing Date or (ii) the date on which the Investor offers, sells, pledges
or otherwise transfers any of the Securities that it acquired on the Closing
Date or the Common Stock issued upon conversion of any Securities, or Hedges its
exposure to the Common Stock, except as contemplated by clause (i) or (ii) of
the second sentence of Section 4.1(a), Section 4.1(e) and Section 4.1(f). The
Investor shall immediately notify the Company if it engages in any of the
transactions referred to in this Section 5.6.

ARTICLE VI
[Reserved]

ARTICLE VII
EFFECTIVENESS AND TERMINATION

     Section 7.1   Termination. Other than the termination provisions applicable
to particular Sections of this Agreement that are specifically provided
elsewhere in this Agreement, this Agreement shall terminate (a) upon the mutual
written agreement of the Company and the Investor or (b) at such time as the
Investor no longer Beneficially Owns any Securities.

ARTICLE VIII
CONFIDENTIALITY

     Section 8.1   Company Proprietary Information. (a) The Investor hereby
agrees to, and to cause its employees, representatives and Controlled Affiliates
to, and shall instruct its Affiliates that are not Controlled Affiliates to,
keep confidential the Company Proprietary Information and to utilize the
Proprietary Information only for purposes related to the purpose for which such
information was disclosed. “Company Proprietary Information” shall mean any and
all confidential information of the Company, including without limitation
non-public information relating to the Company’s finances and results,
technology, trade secrets, know-how,

-12-

--------------------------------------------------------------------------------

customers, business plans, marketing activities, financial data and other
business affairs that is disclosed by the Company to the Investor Director, the
Observer, the Investor (or its Affiliates and representatives) or is learned by
the Investor Director or the Observer while acting in his or her capacity as
such; provided, however, that “Company Proprietary Information” does not include
any information that: (i) is, or subsequently becomes, publicly available
without breach of these confidentiality provisions; or (ii) is or becomes known
or available to the Investor from a source other than the Company that, to the
receiving party’s knowledge, is not prohibited from disclosing such Company
Proprietary Information to the receiving party by a contractual, legal or
fiduciary obligation owed by such other third party to the Company.

     (b)   In the event that the Investor or any of its Affiliates or
representatives is requested pursuant to, or required by, applicable law,
regulation or legal process to disclose any Company Proprietary Information,
then before substantively responding to any such request or requirement, the
Investor will provide the Company with prompt written notice of any such request
or requirement so that the Company may seek a protective order or other
appropriate remedy, or both, or waive compliance with the provisions of this
Section 8.1 or other appropriate remedy, or if the Company so directs, the
Investor will exercise its own reasonable best efforts to assist the Company in
obtaining a protective order or other appropriate remedy at the Company’s
expense. If, failing the entry of a protective order or other appropriate remedy
or the receipt of a waiver hereunder, disclosure of any Company Proprietary
Information is, in the opinion of the Investor’s counsel, required, the Investor
may furnish only that portion of the Company Proprietary Information which in
the opinion of the Investor’s counsel is required to be so furnished pursuant to
law, regulation or legal process. In any event, the Investor will cooperate
fully with any action by the Company to obtain an appropriate protective order
or other reliable assurance that confidential treatment will be accorded the
Company Proprietary Information.

     Section 8.2   Investor Proprietary Information. (a) The Company hereby
agrees to, and to cause its employees, representatives and Controlled Affiliates
to, and shall instruct its Affiliates that are not Controlled Affiliates to,
keep confidential the Investor Proprietary Information and to utilize the
Investor Proprietary Information only for purposes related to the purpose for
which such information was disclosed. “Investor Proprietary Information” shall
mean any and all confidential information of the Investor, including without
limitation non-public information relating to the Investor’s finances and
results, technology, trade secrets, know-how, customers, business plans,
marketing activities, financial data and other business affairs that is
disclosed by the Investor to the Company (or its Affiliates and representatives)
in connection with the Investor’s investment in the Company or the Strategic
Alliance as defined in the Purchase Agreement; provided, however, that “Investor
Proprietary Information” does not include any information that: (i) is, or
subsequently becomes, publicly available without breach of these confidentiality
provisions; or (ii) is or becomes known or available to the Company from a
source other than the Investor that, to the receiving party’s knowledge, is not
prohibited from disclosing such Investor Proprietary Information to the
receiving party by a contractual, legal or fiduciary obligation owed by such
other third party to the Investor.

     (b)   In the event that the Company or any of its Affiliates or
representatives is requested pursuant to, or required by, applicable law,
regulation or legal process to disclose any Investor Proprietary Information,
then before substantively responding to any such request or requirement, the
Company will provide the Investor with prompt written notice of any such

-13-

--------------------------------------------------------------------------------

request or requirement so that the Investor may seek a protective order or other
appropriate remedy, or both, or waive compliance with the provisions of this
Section 8.2 or other appropriate remedy, or if the Investor so directs, the
Company will exercise its own reasonable best efforts to assist the Investor in
obtaining a protective order or other appropriate remedy at the Investor’s
expense. If, failing the entry of a protective order or other appropriate remedy
or the receipt of a waiver hereunder, disclosure of any Investor Proprietary
Information is, in the opinion of the Company’s counsel, required, the Company
may furnish only that portion of the Investor Proprietary Information which in
the opinion of the Company’s counsel is required to be so furnished pursuant to
law, regulation or legal process. In any event, the Company will cooperate fully
with any action by the Investor to obtain an appropriate protective order or
other reliable assurance that confidential treatment will be accorded the
Investor Proprietary Information.

ARTICLE IX

MISCELLANEOUS

     Section 9.1   Successors and Assigns. Except as and to the extent set forth
in Section 4.1(a), neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto, in whole
or in part (whether by operation of law or otherwise), without the prior written
consent of each of the other parties. Notwithstanding the foregoing, the
Investor may assign any of its rights or obligations under this Agreement to any
direct or indirect wholly owned Subsidiary of the Investor, but the assignor
shall remain liable for the assignee’s nonperformance of any such obligations.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of and be enforceable by the parties and their respective successors
and assigns. Any attempted assignment in violation of this Section 9.1 shall be
void.

     Section 9.2   Amendments; Waiver. This Agreement may be amended only by an
agreement in writing executed by the Company and the Investor. Any party may
waive in whole or in part any benefit or right provided to it under this
Agreement, such waiver being effective only if contained in a writing executed
by the waiving party. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon breach thereof shall constitute
a waiver of any such breach or of any other covenant, duty, agreement or
condition, nor shall any delay or omission of any party to exercise any right
hereunder in any manner impair the exercise of any such right accruing to it
thereafter.

     Section 9.3   Notices. Except as otherwise provided in this Agreement, all
notices, requests, claims, demands, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
by hand or overnight courier service, or when received by facsimile transmission
if promptly confirmed, as follows:

     If to the Company:

                 Morgan Stanley
                 Attention: Chief Financial Officer

-14-

--------------------------------------------------------------------------------

                 1585 Broadway
                 New York, NY 10036

     with copies to:

                 Wachtell, Lipton, Rosen & Katz
                 51 West 52nd Street
                 New York, NY 10019
                 Attention: Steven A. Rosenblum
                                Mark Gordon
                 Fax: (212) 403-2000

     If to the Investor:

                 Mitsubishi UFJ Financial Group, Inc.
                 Attention: Chief Manager, Corporate Planning Division
                 7-1, Marunouchi 2-chome
                 Chiyoda-ku, Tokyo 100-8388 Japan

     with copies to:

                 Sullivan & Cromwell
                 125 Broad Street
                 New York, NY 10004
                 Attention: Stanley F. Farrar 
                                 Donald J. Toumey
                 Fax: (212) 558-3588

     or to such other address, facsimile number or telephone as either party
may, from time to time, designate in a written notice given in a like manner.

     Section 9.4   Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts executed in and to be performed entirely within such
State, without giving effect to the conflicts of laws principles thereof that
would govern, construe or enforce the Agreement under laws other than the State
of Delaware.

     Section 9.5   Submission to Jurisdiction. The Investor irrevocably submits
to the non-exclusive jurisdiction of any Delaware State or United States Federal
court sitting in the County of New Castle, Delaware over any suit, action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. The Investor irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of venue of any such suit, action or proceeding brought in such a court and any
claim that any such suit, action or proceeding brought in such a court has been
brought in an inconvenient forum. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY

-15-

--------------------------------------------------------------------------------

IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.5.

     Section 9.6   Headings. The descriptive headings of the several sections in
this Agreement are for convenience only and do not constitute a part of this
Agreement and shall not be deemed to limit or affect in any way the meaning or
interpretation of this Agreement.

     Section 9.7   Entire Agreement. This Agreement, the Related Agreements and
the schedules and exhibits attached to any such documents constitute the entire
agreement between the Company and the Investor with respect to the subject
matter hereof. This Agreement and the Related Agreements supersede all prior
agreements with respect to the subject matter hereof.

     Section 9.8   Severability. If any term or provision of this Agreement or
any application thereof shall be declared or held invalid, illegal or
unenforceable, in whole or in part, whether generally or in any particular
jurisdiction, such provision shall be deemed amended to the extent, but only to
the extent, necessary to cure such invalidity, illegality or unenforceability,
and the validity, legality and enforceability of the remaining provisions, both
generally and in every other jurisdiction, shall not in any way be affected or
impaired thereby.

     Section 9.9   Counterparts. This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.

     Section 9.10 Interpretation. When a reference is made in this Agreement to
an Article, Section, Exhibit or Schedule, such reference is to an Article or
Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” and
“including” are used in this Agreement, they are deemed to be followed by the
words “without limitation.” For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, (a) the
terms defined include the plural as well as the singular, (b) all accounting
terms not otherwise defined herein have the meanings assigned under generally
accepted accounting principles in the United States, and (c) the words “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section or other
subdivision.

-16-

--------------------------------------------------------------------------------

     Section 9.11 Specific Performance. The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement.

     Section 9.12 Process Agent. The Investor irrevocably appoints MUFG North
America, 1251 Avenue of the Americas, New York, NY 10020-1104, to act as its
agent for service of process and any other documents in proceedings in the State
of New York or any other Proceedings in connection with this Agreement.

     Section 9.13 No Third Party Beneficiaries. Except for the transferees
contemplated by clause (i) of the second sentence of Section 4.1(a), nothing in
this Agreement, expressed or implied, is intended to confer upon any Person,
other than the parties hereto or their respective successors, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

-17-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed by their respective authorized officers as of the date set forth at the
head of this Agreement.

MORGAN STANLEY    By:     /s/ John J. Mack                                 
Name: John J. Mack      Title: Chairman and Chief Executive  
        Officer           MITSUBISHI UFJ FINANCIAL GROUP, INC.    By:     /s/
Nobuo Kuroyanagi                          Name: Nobuo Kuroyanagi      Title:
President & CEO 


 

 

 

[Signature Page to Investor Agreement]

-18-

--------------------------------------------------------------------------------